Citation Nr: 1032242	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
cervical spine with degenerative disc disease C5-6 and C6-7.

2.  Entitlement to service connection for left varicocele.

3.  Entitlement to service connection for right shoulder 
bursitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the claims of entitlement to service connection for 
cervical strain, left varicocele and right shoulder bursitis.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The request for a hearing 
was withdrawn in a letter dated August 2009.  Therefore, no 
additional action in this regard is required.  See 38 C.F.R. 
§ 20.704(e) (2009).

The Veteran submitted evidence before the RO had a chance to 
review the evidence.  The Board finds that the evidence is 
duplicative of evidence already on file and therefore the Board 
has the jurisdiction to consider the additional duplicate 
evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Competent evidence of a nexus between the spondylosis of the 
cervical spine with degenerative disc disease C5-6 and C6-7 and 
active military service is not of record, nor did it manifest to 
a compensable degree within a year after service. 

2.  Competent medical evidence of a current left varicocele is 
not of record.

3.  Competent medical evidence of current right shoulder bursitis 
is not of record.





CONCLUSIONS OF LAW

1.  The criteria for service connection for spondylosis of the 
cervical spine with degenerative disc disease C5-6 and C6-7 are 
not met, nor may in-service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for left varicocele are 
not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The criteria for service connection for right shoulder 
bursitis are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

A March 2004 letter provided the Veteran with the information 
necessary to establish a service connection claim.  The Veteran 
was not provided with notice in compliance with Dingess.  
However, not withstanding this lack of Dingess notice, the 
Veteran has not been prejudiced in this regard.  As discussed in 
detail below, a preponderance of the evidence is against the 
claims for service connection, and therefore any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, service 
treatment records and private treatment records have been 
obtained.  The Veteran also received two VA examinations in 
connection with his cervical spine and one examination for his 
left varicocele and his right shoulder bursitis.  The August 2006 
cervical spine examination is deemed to be adequate because the 
examiner had the opportunity to review the Veteran's case file 
and provide rationale for his current disability.  The March 2004 
examination for the left varicocele and right shoulder bursitis 
was adequate for rating purposes, as the examiner noted that the 
Veteran had no current disabilities regarding these two claims.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).
II.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

III.  Analysis 

Spondylosis of the Cervical Spine

The Veteran asserts that he is entitled to service connection for 
spondylosis of the cervical spine.  

The service treatment records show that on entrance into service, 
in February 1971, the Veteran was healthy and made no complaints 
regarding his cervical spine.  July 1981 treatment records showed 
neck stiffness.  The examiner noted tenderness and mild edema in 
C4-C7 distribution and contusion of the paraspinous muscles.  
September 1982 records noted a possible history of a 
cartilaginous tumor of the cervical spine.  July 1987 treatment 
records showed the Veteran complained of a history of a sore 
cervical area with decreased range of motion.  The examiner noted 
that the Veteran had been in a motor vehicle accident and his 
cervical strain began after the accident.   October 1987 
treatment records showed no cervical spondylosis.  The Veteran's 
separation examination dated in January 1991 noted recurrent back 
pain, but made no particular reference to the cervical spine.

The Veteran was afforded a VA examination in May 2004.  The 
examiner noted the Veteran's assertions that he had neck pain for 
the past 13 years and that the pain is constant.  The examiner 
noted that there is no functional impairment resulting from the 
above condition.  She diagnosed spondylosis of the cervical spine 
and degenerative disc disease of the C5-6 and C6-7. 

The Veteran was afforded a VA examination in August 2006 and the 
examiner had the opportunity to review the Veteran's case file.  
However, the Veteran was not present for the examination.  The 
examiner noted that the Veteran filed his claim nearly 13 years 
after he separated from service.  He noted there was only one 
episode of acute cervical strain in service and that the 
Veteran's acute cervical strain resolved in service.  The 
examiner noted that no residuals were noted on the Veteran's 
periodic or separation examination.  The examiner concluded that 
current cervical spondylosis is not casually related to an 
incident in service.  

Treatment records dated in July 2007 continued to show treatment 
for the Veteran's spondylosis.  The examiner noted disc 
degeneration and spondylosis at C4-5, C5-6 and C6-7. 

A review of the evidence of record shows that service connection 
for spondylosis of the cervical spine with degenerative disc 
disease C5-6 and C6-7 is not warranted.
While the evidence shows cervical strain in service, there is no 
evidence at separation that the Veteran still had cervical strain 
or complaints regarding his cervical spine.  Post service the 
first evidence of a cervical spine disability is in 2004.  As 
there is no evidence of arthritis of the cervical spine 
manifested to a compensable degree within a year of separation 
from service, the presumptive regulations are not for 
application.  See 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

The Veteran has also not provided any medical opinions supporting 
his claim.  The VA examiner in 2006, after conducting a thorough 
review of the record and providing rationale, concluded that 
there is no connection between any current cervical spine 
disability and service.

With respect to the Veteran's contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to state that his 
disability is related to a claimed injury in service.  Neither 
the Veteran nor his representative had asserted continuous 
symptomalogy since service.  Again, in this regard the discharge 
examination report showed normal findings and there was a period 
of over 10 years without medical complaint.  This factors against 
the Veteran's statements.  Most importantly in this case, the 
Veteran has failed to provide any medical evidence that suggests 
a relationship between his disability and service.  Thus, the 
Board finds that the Veteran's appellate assertions are of no 
credible value and are insufficient to establish service 
connection.

Accordingly, a preponderance of the evidence is against the claim 
for service connection for spondylosis of the cervical spine with 
degenerative disc disease C5-6 and C6-7, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The claim is denied.



Left Varicocele 

The Veteran asserts that he is entitled to service connection for 
left varicocele.  A review of the Veteran's service treatment 
records show treatment for the left varicocele, however, the 
claim is denied as there is no current diagnosis.

Upon entrance into service in February 1971, the Veteran made no 
complaints regarding his scrotum, testis or surrounding areas.  
March 1972 records reveal that the Veteran received an operation 
on his left varicocele.  February 1978 treatment records show 
that the Veteran was operated on in 1972 for inflated left teste.  
In July 1989 the Veteran had frequent and urgent needs to 
urinate.  The Veteran's separation examination dated in January 
1991 indicated no problems with urination and no left varicocele 
issues. 

The Veteran was afforded a VA examination in May 2004.  The 
examiner noted that the Veteran does not have any incontinence 
and does not suffer from impotence.  The examination of the penis 
and testicles yielded normal findings.  The examiner stated 
regarding the claimed left varicocele condition, that she was 
unable to render a diagnosis, as there was no pathology.  

A review of the evidence of record shows, that while the Veteran 
received a left varicocele procedure in service, there is no 
current pathology with which to render a diagnosis.  In the 
absence of proof of present disability there can be no valid 
claim.  See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Veteran himself asserts a current disability with his left 
varicocele.  As a layperson, the Veteran is not competent to 
opine on medical matters such as a diagnosis or etiology of any 
medical diagnosis.  The record does not show, nor does the 
Veteran contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on this 
matter.  Accordingly, the Veteran's lay statements are not 
competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Thus, the Board finds that the claim for 
service connection for left varicocele is denied. 

Right Shoulder Bursitis 

The Veteran asserts that he is entitled to service connection for 
right shoulder bursitis.  The Veteran's service treatment records 
note complaints of right shoulder bursitis, however, the claim is 
denied as there is no current diagnosis.

Service treatment records show that the Veteran made no 
complaints regarding his right shoulder upon entrance into 
service in February 1971.  In November 1976, the records show 
intermittent pain between the right shoulder blade and the spine 
for the past four years.  In January 1991 the records reflect a 
diagnosis of right shoulder bursitis.  No degenerative joint 
disease was present.  The Veteran's separation examination in 
January 1991 noted problems with the Veteran's right shoulder.  
The separation examination also noted bursitis.  

The Veteran was afforded a VA examination in May 2004.  The 
examiner noted that the Veteran's condition in service was not 
due to injury, but rather occurred gradually.  The Veteran 
currently suffers from pain but there is no functional 
impairment.  The examiner stated that regarding the claimed right 
shoulder bursitis, she was unable to render a diagnosis, as there 
was no pathology.  

While the Board does not dispute the fact that the Veteran 
experiences pain with regard to his right shoulder, there is no 
objective clinical confirmation that he suffers from an actual 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(service connection may not be granted for symptoms unaccompanied 
by a diagnosed disability).  The Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a disability 
for which service connection may be granted.  Id.  In the absence 
of a clear diagnosis of a right shoulder disability an award of 
service connection is not warranted.

The Veteran himself asserts a current disability with his right 
shoulder.  As a layperson, the Veteran is not competent to opine 
on medical matters such as a diagnosis or etiology of any medical 
diagnosis.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on this 
matter.  Accordingly, the Veteran's lay statements are not 
competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Thus, the Board finds that the claim for 
service connection for right shoulder bursitis is denied. 


ORDER

Entitlement to service connection for spondylosis of the cervical 
spine with degenerative disc disease C5-6 and C6-7 is denied.

Entitlement to service connection for left varicocele is denied.

Entitlement to service connection for right shoulder bursitis is 
denied.  




____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


